Citation Nr: 9900693	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  93-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased rating for residuals of a 
meniscectomy of the left knee, currently rated as 30 percent 
disabling.  

Entitlement to an increased rating for arthritis of the left 
knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1987.  

This is an appeal from rating decisions of the Department of 
Veterans Appeals (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  This case has been remanded back to the RO by 
the Board of Veterans Appeals (Board) twice.  By remand in 
February 1994, the veteran was requested to provide 
additional medical evidence and a VA rating examination was 
requested to ascertain the severity of his left knee 
disorder, and to have the disability considered by the RO 
under the provisions of 38 C.F.R. §§ 4.40 and 4.59.  

In February 1996, the Board remanded the case again, after 
the veteran contended that the latest VA examination, that 
had been conducted in September 1994, was inadequate and 
inaccurate, and the United States Court of Veterans Appeals 
(Court) had promulgated its decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995), whereby it was mandated that 
disabilities rated on the basis of limitation of motion had 
to be evaluated additionally for the extent of functional 
loss due to pain on use, or due to flare-ups, as 
contemplated by 38 C.F.R. §§ 4.40 and 4.45.  Id. at 206.  

The Board considered that the mandate in DeLuca applied to 
the veterans left knee, even though it was rated under 
Diagnostic Code 5257, as for impairment from subluxation or 
internal derangement.  Accordingly, the February 1996 remand 
called for the veteran to provide any additional medical 
records dated since February 1995, and for the RO to conduct 
an orthopedic examination specifically addressing whether 
there were left knee manifestations subject to consideration 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  




By rating action in April 1998, service connection was 
granted for arthritis of the left knee in light of the VA 
General Counsels opinion, VAOPGCPREC 23-97 (O.G.C. Prec. 23-
97), where there is both instability and limitation of motion 
of the knee and arthritis is manifested, a separate rating 
for arthritis is assigned.  A separate rating of 10 percent 
for arthritis of the left knee under Diagnostic Code 5010 was 
assigned.  Since the rating of the entire left knee 
disability is for consideration, including arthritis, which 
is rated on the basis of limitation of motion, the Board 
construes the issues to include the separate rating for left 
knee arthritis.  

The veteran has been informed of the rating criteria for this 
aspect of left knee disablement and would not be prejudiced 
by an appellate decision on the issue at this time, even 
though a statement of the case and certification on appeal 
has not been prepared on the specifics of an increased rating 
for arthritis of the left knee as distinguished from the 
other residuals of left knee meniscectomy, specifically 
instability, as rated under Diagnostic Code 5257.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that he suffers from 
severe instability of the left knee with a limp, pain, 
swelling and limited motion as well as the need to wear a 
metal brace.  He emphasizes that surgery on the left knee may 
be necessary.  

The veteran specifies that kneeling, running and going up and 
down stairs aggravates his left knee problem.  He asserts 
that the left knee disability more nearly approximates 
criteria for higher ratings.  He maintains that an 
extraschedular evaluation may be in order.  

It is requested that all reasonable doubt be resolved in the 
veterans favor.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for entitlement to increased 
ratings for residuals of a meniscectomy of the left knee and 
arthritis of the left knee, respectively.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veterans claims has been obtained by VA.  

2.  Residuals of a medial meniscectomy of the left knee are 
manifested, essentially, by severe instability thereof with 
the requisite wearing of a brace, a limp and quadriceps 
atrophy.  

3.  Arthritis of the left knee is manifested by limitation of 
flexion to 95 degrees with pain on motion in conjunction with 
magnetic resonance imaging (MRI) and X-ray changes.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for residuals of a 
medial meniscectomy of the left knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a), (b) (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).  

2.  A rating in excess of 10 percent for arthritis of the 
left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107(a), 
(b);  38 C.F.R. §§ 3,321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in September 1986 the 
veteran was hospitalized for arthroscopic surgery on the left 
knee.  He reportedly had had difficulty with catching and 
instability of the left knee for quite a long period of time.  
The initial physical examination showed some tenderness along 
the medial joint line, a probable tear of the anterior 
cruciate ligament with positive Lachmans and anterior dorsi.  
He underwent arthroscopy which revealed a complete bucket 
handle tear of the medial meniscus as well as a tear in the 
anterior cruciate ligament.  He had a small arthrotomy 
incision on the anteromedial aspect with excision of the 
bucket handle portion of the medial meniscus.  

On a VA examination in July 1990, history was recorded that 
the veteran had injured his left knee during active service 
and had undergone a medial meniscectomy in 1986.  He had 
remained on light duty following the surgery for his four 
remaining months on active duty.  He was a self-employed 
plumber.  He had been treated by family physicians and had 
been prescribed pain medication.  He complained that certain 
twisting or forceful movements of the left knee caused 
temporary pain and swelling.  He had had to limit the 
plumbing jobs he accepted to those which did not require a 
lot of climbing and kneeling.  On the physical examination, 
he showed left calf atrophy with difficulty dorsiflexing the 
ankle and toes on the left.  He described an area of numbness 
along the outer side of the left knee.  There was a well-
healed, short, medial parapatellar surgical incision for the 
meniscectomy and minimal crepitation of the left knee.  Mild 
residuals of medial meniscectomy of the left knee were 
diagnosed.  

VA outpatient treatment records dated in April 1991 show 
recurrent left knee pain secondary to an antalgic gait with 
slight tenderness and effusion.  

The veteran had a personal hearing before a hearing officer 
at the RO in December 1991.  He testified that he had had 
National Guard service following his separation from active 
duty in March 1987 but had to leave due to considerable left 
knee pain and inability to walk long distances.  Transcript 
(T.) at page 2 (2).  He recounted the history of injury and 
surgery during active service.  T. at 3.  He described 
progressive left knee pain since the inservice surgery.  T. 
at 4.  He testified that, if he stepped a certain way he 
experienced a lot of left knee discomfort.  T. at 5.  He 
reportedly was working on building and ground maintenance, 
and he rode a tractor when he did his grounds work in the 
summer.  The doctor only gave him medication for his left 
knee pain and he had not seen the doctor for this purpose for 
about 5 months.  T. at 6.  

The veteran testified that he wore an ace bandage on his left 
knee for a couple of hours every day.  He felt both numbness 
and pain around the left knee.  T. at 7.  He could almost 
straighten his left knee but he could not hold his left lower 
extremity up.  He testified that he could climb two flights 
of steps at the maximum but there was left knee pain 
involved.  He used the railing going up the stairs and was 
afraid that he was going to hurt something coming down the 
stairs.  He reportedly had experienced popping of the left 
knee a few times while walking.  T. at 8.  

On a VA examination in December 1991, the veteran gave a 
history of a twisting injury of the left knee coming down 
some stairs the previous year with pain and swelling.  He 
complained of intermittent left knee pain on the outer side 
of the knee with numbness throughout the whole knee.  The 
pain reportedly was brought on by prolonged standing, 
walking, and climbing steps.  Painful episodes reportedly 
lasted between one and three days.  For the previous two 
years his occupation had been cutting grass on a tractor and 
doing indoor electrical repair work and paper work.  He had 
taken an occasional sick day because of his left knee.  The 
medial parapatellar meniscectomy scar was well healed and 
nontender.  

Ecchymosis on the outside of the left knee reportedly 
suggested a recent injury and two scars below the knees were 
related to a fall down some steps.  The veteran was very 
protective of the left knee and stated that it was tender 
throughout with marked numbness especially on extension.  
From sitting and lying positions, he was unwilling to 
straighten the knee against gravity, stating that it would 
increase the pain in his leg.  Residuals of medial 
meniscectomy of the left knee were diagnosed.  

An April 1992 report from the Geisinger Medical Group shows 
that the veteran had complaints of buckling and giving way of 
the left knee, particularly on changing direction, and he had 
to give up any activities requiring sudden stopping, starting 
or cutting.  He reportedly had had a significant episode of 
instability six months previously.  He felt that if he was 
not careful how he stepped and climbed, the left knee would 
give out on him.  He gave almost a 3+ anterior drawer sign.  
There was no posterior drawer.  He had a positive jerk.  
Abduction was about 1+ more than the opposite side.  There 
was positive Lachmans.  Patellar tracked well.  There was no 
instability.  

X-ray examination revealed narrowing of the medial 
compartment of the left knee, irregular joint surfaces, 
eburnation suggesting medial meniscus surgery, and lateral 
tibial plateau irregularity with an osteophyte in this 
region.  Chronic anterolateral anteromedial rotatory 
instability was the impression.  It was stated that he may 
have a secondary degenerative tear of the lateral meniscus 
from the most recent episode of buckling.  Left knee surgery 
(intra-articular extra-articular combined reconstruction) was 
recommended for getting him back to full activity.  

On a VA examination in July 1992, the veteran complained of 
trouble walking more than 100 yards, discomfort of the left 
knee on walking 100 yards, and left knee pain aggravated by 
standing for more than 10-15 minutes, cold weather and damp 
weather.  He stated that his major problem was with the left 
knee on walking longer distances or upstairs.  He complained 
of a grinding sensation in the knee and fear that the left 
knee would dislocate and he would fall.  There was left knee 
discomfort with palpation of the medial aspect, along with 
deep flexion.  Left knee flexion was to 130 degrees.  
Extension was termed to 140 degrees.  Postoperative 
repair of a torn meniscus of the left knee was diagnosed.  

On a VA examination in September 1992, the veteran reportedly 
walked anywhere from 100 feet to about 1/2 mile using a left 
knee brace.  His left lower extremity was swollen and, with 
walking longer distances, the pain and swelling increased.  
Left knee swelling was seen.  Extension and flexion of the 
left knee were termed full.  There was pain with deep flexion 
and extension, especially hyperextension.  There appeared to 
be no lateral instability.  Postoperative torn meniscus of 
the left knee was diagnosed.  

Another report from the Geisinger Medical Group in September 
1993 showed that the veteran had had 3 or 4 episodes of the 
left knee giving way which occurred on any activity, 
unpredictably, from simple walking to climbing a ladder.  
There was a 3+ anterior drawer which increased with some 
slight external rotation.  He had a dislocating jerk test 
with some grating and it was commented that he may have 
injured the lateral meniscus of the left knee from one of the 
episodes over the last year of his left knee giving way.  He 
reportedly was doing a lot of work standing and walking on 
concrete and a sitting job would be beneficial.  The examiner 
expressed that, with the left knee continuing to subluxate, 
there would be more and more articular cartilage wear and 
degenerative arthritic changes at a very early age. 

A VA-arranged MRI report on the left knee in November 1993 
reflects the veterans complaints of instability and 
persistent pain following a twisting injury.  Effusion, mild 
osteoarthritic change, osteonecrosis, abnormal anterior 
cruciate consistent with a partial tear of undetermined age, 
abnormal menisci with degenerative changes in both the medial 
and lateral menisci with surface fraying or minimal tearing 
of the posterior horn of the lateral meniscus, and medial 
meniscus abnormalities suggestive of a bucket handle tear 
with blunting or residual tearing of the posterior horn.  

On a VA examination in August 1994, the veteran complained of 
pain, aching and swelling of the left knee.  Kneeling, 
attempting to run and going up and down stairs reportedly 
aggravated the left knee.  He wore an elastic left knee 
brace.  A nontender surgical scar was indicated.  Crepitation 
was felt within the soft tissues of the left knee.  

Flexion of the left knee was from 0 to 140 degrees; extension 
was to 0 degrees.  There was laxity of the anterior cruciate 
ligament of the left knee.  Discomfort was noted on passive 
stretching of medial collateral ligaments and passive rotary 
movement of the left knee.  Residuals of a left knee injury 
and postoperative residuals of arthrotomy of the left knee, 
scar of the left knee, and left knee strain associated with 
laxity of the anterior cruciate ligament of the left knee and 
intermittent synovial irritation and synovitis of the left 
knee were diagnosed.  

On a VA examination in September 1994, it was reported that 
the veteran was working as a custodian at the Post Office.  
He had taken between one and three sick days over the 
previous year because of the left knee complaints.  He 
complained of numbness, giving way, and intermittent pain of 
the left knee.  There was a fine crepitation sound in the 
left knee with full range of motion described as from 0 to 
130 degrees.  There was no atrophy of the muscles that moved 
the left knee.  There were normal reflexes.  Residuals of 
medial meniscectomy, including mild to moderate degenerative 
changes, were diagnosed.  

On an orthopedic examination by W. J. Krywicki, M.D., in 
February 1995, the veteran reported that his left knee went 
out from under him at least four times a year.  He stated 
that the left knee would slip or slide on him with any type 
of twisting, planting or turning activity.  He had minimal 
effusion of the left knee.  He worked as a custodian of the 
Post Office.  He had about 3+ anterior drawer on the left.  
He had some mild patellar tendonitis.  He also had a positive 
Lachman.  He had a combined anteromedial/anterolateral 
rotatory instability of the left knee.  

Another report from the Geisinger Medical Group dated in 
September 1995 shows atrophy of the left vastus medialis 
oblique muscle and pain to palpation over the surgical 
incision of the left knee.  The veteran had a significant 
drawer on the left side but he could not relax to do a pivot 
shift test.  He had pain with McMurrays testing but 
increased muscle tone limited his ability to do this.  X-ray 
examination reportedly revealed early degenerative changes 
with narrowing of the medial joint and some mild osteophyte 
formation.  The impression was chronic left knee instability 
which seemed to be becoming more symptomatic.  

On a VA orthopedic examination in May 1996, the veteran 
reportedly continued to work as a custodian at the Post 
Office.  He walked with a limp on his left leg because of a 
recent fracture of the small toe.  Well-healed surgical 
incision and puncture scars from arthroscopy of the left knee 
were shown.  There was full range of motion with full 
extension of zero degrees to 125 degrees of flexion.  There 
was no ligamentous instability or effusion of the left knee.  

The veteran reported tenderness throughout the left knee.  X-
ray examination of the left knee revealed an overall normal 
appearance with well-preserved joint spaces and no classical 
arthritic changes.  The examiner had not seen the MRI report 
showing some degree of osteoarthritis.  Mild osteoarthritis 
and residuals of meniscus injury in the active service 
followed by surgery was diagnosed.  

In July 1996, the veteran was examined by J. M. Dolphin, 
M.D., who found severe lateral arthrosis of the left femoral 
tibial joint space with stenovial calcific inclusions which 
were representative of severe degenerative joint disease.  

A. DAngelo, D.O., submitted an examination report dated in 
January 1987 showing the veterans complaints of pain, 
swelling, giving way, and locking of the left knee.  He had 
worn a left knee brace.  He reportedly had problems with 
prolonged sitting or standing and difficulty negotiating 
stairs.  He remained employed with the Postal Service.  The 
left knee medial arthrotomy scar was described as well-
healed.  Range of motion of the left knee was termed from 0 
to about 115 degrees.  

There was a slightly painful arc of motion.  The left knee 
was very tender at the medial joint line with McMurrays 
maneuver increasing the pain.  There was no snap, click or 
pop.  Lachmans test was normal.  X-rays showed peripheral 
osteophytes.  The November 1993 MRI results were detailed.  
The assessment included internal derangement of the left 
knee, status post medial meniscectomy, and degenerative 
osteoarthritic changes.  

In February 1997, A. G. Zale, M.D., reported that the veteran 
had been examined for pain, swelling and instability of the 
left knee.  He was required to wear a brace on his left knee.  
The 1993 MRI reportedly had revealed mild osteoarthritic 
change, partial tear of the anterior cruciate ligament and 
degenerative changes and tears in the medial and lateral 
menisci.  There was crepitation in the left knee with pain 
and inability to stand on his left leg alone.  Drawer signs 
seemed negative.  Marked internal derangement of the left 
knee with torn menisci was diagnosed.  

In June 1997, S. Reggie, D.C., reported that the veteran had 
left knee pain radiating up and into the back due to an 
abnormal gait causing discomfort and frequent lower back 
pain.  There was tenderness to palpation of the left medial 
lateral meniscus and anterior knee as well as supporting 
musculature irritation and hypertonic musculature of the left 
leg.  Range of motion of the left knee was termed decreased, 
but no degrees were specified.  

Another MRI of the left knee was completed at Geisinger 
Wyoming Valley Medical Center in July 1997 and showed 
findings compatible with tears involving the posterior horns 
of both the medial and lateral menisci associated with a tear 
of the anterior cruciate ligament.  

H. Smith, M.D., reported in December 1997 that the veteran 
was working in the Post Office and was on his feet much of 
the time.  He had swelling of the left knee which had been 
subsiding over the previous several days.  He wore a knee 
brace.  He had been off work three days because of left knee 
swelling and pain.  Dr. Smith wrote a note permitting him to 
go back to work.  

On a VA examination in May 1998, the veteran complained of 
intense left knee pain which affected his activities of daily 
living very significantly.  He reported intermittent left 
knee swelling, stiffness and pain.  He reportedly sought 
physical therapy twice a week with analgesics more or less 
around the clock.  He also used a TENS (transcutaneous 
electrical nerve stimulation) unit for control of left knee 
pain.  He had a hinge knee brace that he used often and had 
to walk cautiously.  He could not do stairs because of the 
feeling of left knee instability.  




The veteran could not walk more than two or three blocks at a 
time without undue discomfort.  The left quadriceps muscle 
was wasted significantly.  There was no fluid in the left 
knee joint but significant tenderness over the medial joint 
line.  The left knee had varus of about 10 degrees, with 
significant pain and minimal crepitus.  McMurrays test was 
positive.  Anterior drawer test was positive.  Lachmans test 
was positive.  Range of motion was significantly limited.  
Passive range of motion was less than active range of motion 
because of intense pain.  He walked with a significant limp.  

The clinical impression was that the veteran was 
significantly disabled due to the left knee injury which 
caused medial and lateral meniscus tears and anterior 
cruciate ligament rupture with early medial joint 
degenerative joint disease and possible loose body by X-ray.  
An addendum in July 1998 showed that the veteran had severe 
instability of the left knee and left knee flexion from 0 to 
95 degrees with pain starting from 0 to 60-70 degrees flexion 
onwards.  

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  

Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

The functional loss may be due to absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.  

Under Codes 5260 and 5261, a noncompensable rating is 
assigned where knee flexion is limited to 60 degrees or 
extension is limited to 5 degrees, a 10 percent rating is 
warranted where knee flexion is limited to 45 degrees or 
extension is limited to 10 degrees, and a 20 percent rating 
may be assigned where flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  

Normal range of motion of the knee for VA purposes is 0 
degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (1996).  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Code 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Code 
5003.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  However, the evaluation of the same 
disability or the same manifestations under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14 (1998).  The Court has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a), 
effective on and after September 1, 1991.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

Because the issue of the proper rating to be assigned for 
left knee arthritis has not been considered by the RO, the 
Board has considered whether the veteran has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the veteran has been prejudiced by being denied those 
opportunities.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this instance, it does not appear that the veteran has been 
prejudiced.  

The record before the Board currently contains adequate 
evidence regarding the veterans range of left knee motion.  
In light of the Boards disposition of the issue, a remand 
for this purpose would constitute administrative waste and 
inefficiency, especially in light of the many left knee 
examinations conducted in conjunction with his claim, 
including those pursuant to two prior remands by the Board.  

In VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), the General Counsel 
for VA held that a claimant who has arthritis and instability 
of the knee may be rated separately under Code 5003 (or Code 
5010), which provides for the presence of arthritis due to 
trauma, and 5257 which provides for instability.  


The General Counsel stated that when a knee disorder is 
already rated under DC 5257 based upon instability of the 
knee, the veteran may also be entitled to a separate rating 
for arthritis if the veteran has limitation of motion which 
at least meets the criteria for a zero-percent rating under 
DC 5260 (flexion limited to 60 degrees or less) or DC 5261 
(extension limited to 5 degrees or more).  

Inasmuch as the veteran can flex his knee to 95 degrees, 
albeit with pain, he does not have limitation of motion which 
meets the criteria for a zero-percent rating under Diagnostic 
Code 5260.  Likewise, extension of the left knee is show to 
be at 0 percent, normal, so the criteria for a zero percent 
rating under Code 5261 are not met.  Nevertheless, the 
veterans left knee limitation of flexion is confirmed by 
pain on motion, tenderness, and crepitus.  This constitutes 
satisfactory evidence of painful motion under Code 5010 for a 
10 percent rating, but not more, as arthritis is confirmed by 
both X-ray and MRI findings.  

With respect to instability of the left knee associated with 
ligamentous laxity, quadriceps atrophy, the wearing of a left 
knee brace, left knee varus of about 10 degrees, and other 
concomitant left knee impairment, the current rating of 30 
percent is assigned for severe left knee impairment under 
Code 5257.  This is the highest rating assigned under this 
diagnostic code, and exactly corresponds to the medical 
evaluation that the veteran does suffer from severe left knee 
instability.  The left knee is not otherwise ankylosed (Code 
5256), ununited (Code 5262) or malunited (Code 5262) so as to 
qualify for a higher combined or added disability evaluation.  
He does not suffer from genu recurvatum (Code 5263).  

As the veteran is already in receipt of the maximum schedular 
evaluation of 30 percent under diagnostic code 5257 for 
recurrent subluxation or lateral instability, and the left 
knee arthritis is already separately rated under diagnostic 
code 5010, the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59 
do not provide a basis for a higher rating.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veterans knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).

In the appellants case at hand, previous VA examinations 
conducted in the early 1990s have shown that residual 
scarring on the left knee has been described as well healed 
and nontender.  There is otherwise no indication in the 
evidence of record that residual scarring on the left knee is 
tender, painful, poorly nourished, repeatedly ulcerated, or 
causative of limitation on function of the left knee.  As 
such, a separate compensable disability evaluation for 
residual scarring is not warranted.

The Board has considered the applicability of the doctrine of 
reasonable doubt to this case, but finds that the evidence is 
not so evenly balanced or in approximate equipoise so as to 
give rise to such a doubt.  In other words, the preponderance 
of the evidence is shown to be against the claim.  

As is evident from the above discussion, the Board finds no 
basis for a rating in excess of 30 percent for the veterans 
left knee instability or for a rating in excess of 10 percent 
for the left knee arthritis.  In rendering this 
determination, the Board has considered all pertinent aspects 
of 38 C.F.R. Parts 3 and 4 as required by the United States 
Court of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The RO has not addressed the issue of entitlement to an 
extraschedular rating for the veterans herein concerned 
service-connected disability under 38 C.F.R. § 3.321(b)(1).  
Neither has the veteran raised any particular arguments in 
that regard. Under Fisher v. Principi, 4 Vet. App. 57, 60 
(1993), the question of extraschedular consideration is a 
separate issue from the issue of the appropriate schedular 
rating to be assigned.  

Further under Floyd v. Brown, 9 Vet. App. 88 (1996), although 
the Board may be obliged to raise the issue of potential 
extraschedular consideration, based upon a liberal reading of 
the documents of record, the Board cannot make that 
determination in the first instance.  The facts of this case 
do not warrant referring the question to the RO for its 
consideration.  Compare Bagwell v. Brown, 9 Vet. App. 157 
(1996).  The veteran is most recently shown to retain his 
Post Office custodial job despite days off here and there due 
to his left knee impairment.  He has not contended otherwise.  


ORDER

An increased rating for residuals of a medial meniscectomy of 
the left knee is denied.  

An increased rating for arthritis of the left knee is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
